Appeal from a judgment of the Supreme Court at Special Term (Graves, J.), entered April 10,1980 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking to annul a determination of the Clinton Correctional Facility Adjustment Committee. Judgment affirmed, without costs (see Matter of Boyd v Coughlin, 83 AD2d 977 and cases cited therein; see, also, Matter of Fournier v Hongisto, 75 AD2d 660). Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.